Exhibit 10.1

 

ONCONOVA THERAPEUTICS, INC.

CONTROLLED EQUITY OFFERINGSM

 

AMENDMENT NO. 1 TO

SALES AGREEMENT

 

September 30, 2015

 

Cantor Fitzgerald & Co.

499 Park Avenue

New York, NY 10022

 

Ladies and Gentlemen:

 

Reference is made to the Sales Agreement, dated October 8, 2014, including the
Schedules thereto (the “Sales Agreement”), between Cantor Fitzgerald & Co.
(“CF&Co”) and Onconova Therapeutics, Inc., a Delaware corporation (the
“Company”), pursuant to which the Company agreed to sell through CF&Co, as sales
agent, shares of common stock, par value $0.01 per share, of the Company.  All
capitalized terms used in this Amendment No. 1 to Sales Agreement between CF&Co
and the Company (this “Amendment”) and not otherwise defined herein shall have
the respective meanings assigned to such terms in the Sales Agreement.  CF&Co
and the Company agree as follows:

 

A.                                    Amendments to Sales Agreement.  The Sales
Agreement is amended as follows:

 

1.                                      (i) Section 13(d) of the Sales Agreement
is hereby deleted in its entirety and Section 13(e) is relabeled as
Section 13(d); (ii) Newly labeled Section 13(d) of the Sales Agreement is hereby
deleted and replaced in its entirety with the following: “This Agreement shall
remain in full force and effect unless terminated pursuant to Sections 13(a),
(b), or (c) above or otherwise by mutual agreement of the parties; provided,
however, that any such termination by mutual agreement shall in all cases be
deemed to provide that Section 8, Section 11, Section 12, Section 18 and
Section 19 shall remain in full force and effect.”; and (iii) Section 13(f) of
the Sales Agreement is relabeled as Section 13(e).

 

2.                                      Section 14 is amended by (i) deleting
the words “Stephen Merkel, General Counsel” and replacing them with “General
Counsel” and (ii) deleting the number “(212) 307-3730” and replacing it with
“(212) 829-4708.”

 

3.                                      Schedule 1 is amended by deleting the
words “September        , 2014” and replacing them with “October 8, 2014, as
amended on September 30, 2015.”

 

4.                                      Schedule 3 is amended by adding under
The Agent after “Josh Feldman (jfeldman@cantor.com)”:

 

“Sameer Vasudev (svasudev@cantor.com)

 

--------------------------------------------------------------------------------


 

With copies to:

 

CFControlledEquityOffering@cantor.com”

 

5.                                      The first sentence of the Form of
Representation Date Certificate attached as Exhibit 7(l) is amended to delete
the words “September    , 2014” and replace them with “October 8, 2014, as
amended on September 30, 2015.”

 

B.                                    No Other Amendments.  Except as set forth
in Part A above, all the terms and provisions of the Sales Agreement shall
continue in full force and effect.

 

C.                                    Counterparts.  This Amendment may be
executed in two or more counterparts, each of which shall be deemed an original,
but all of which together shall constitute one and the same instrument. 
Delivery of an executed Amendment by one party to the other may be made by
facsimile or email transmission.

 

D.                                    Governing Law.  This Amendment shall be
governed by, and construed in accordance with, the internal laws of the State of
New York without regard to the principles of conflicts of laws.

 

[Remainder of page intentionally left blank.]

 

2

--------------------------------------------------------------------------------


 

If the foregoing correctly sets forth the understanding between us, please so
indicate in the space provided below for that purpose.

 

 

Very truly yours,

 

 

 

ONCONOVA THERAPEUTICS, INC.

 

 

 

 

 

 

By:

/s/ Ramesh Kumar, Ph.D

 

 

Name:

Ramesh Kumar, Ph.D

 

 

Title:

President and Chief Executive Officer

 

 

 

 

 

ACCEPTED as of the date first above written:

 

 

 

CANTOR FITZGERALD & CO.

 

 

 

 

 

 

By:

/s/ Jeffrey Lumby

 

 

Name:

Jeffrey Lumby

 

 

Title:

Senior Managing Director

 

SIGNATURE PAGE

 

ONCONOVA THERAPEUTICS, INC. – AMENDMENT NO. 1 TO SALES AGREEMENT

 

--------------------------------------------------------------------------------